                 Case 2:20-cv-01467-JCC Document 9 Filed 11/17/20 Page 1 of 3




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   HYUNG SUK KIM and JI HYEON SEOL, and                   CASE NO. C20-1467-JCC
     their marital community, and JI HYEON SEOL
10
     on behalf of Y.K., a minor,                            ORDER
11
                               Plaintiffs,
12          v.

13   STEVE BACK and JANE DOE BACK, and
     their marital community, and BINEX LINE
14
     CORPORATION, a for-profit foreign
15   corporation,

16                             Defendants.

17

18          This matter comes before the Court on the parties’ stipulated motion for a Rule 35

19   examination (Dkt. No. 8). Having thoroughly considered the parties’ stipulated motion and the

20   relevant record and finding that Plaintiff Hyung Suk Kim’s physical condition is in controversy

21   and good cause, the Court hereby GRANTS the motion. A Rule 35 examination of Plaintiff

22   Hyung Suk Kim may be conducted, subject to the following terms and conditions:

23          Date & Time:           November 17, 2020 beginning at 12:30 p.m. Pacific Time, lasting
                                   no more than two (2) hours
24

25          Place:                 Machaon Medical Evaluations
                                   Medical Dental Building
26                                 509 Olive Way, Suite 1045


     ORDER
     C20-1467-JCC
     PAGE - 1
              Case 2:20-cv-01467-JCC Document 9 Filed 11/17/20 Page 2 of 3




                             Seattle, WA 98101
 1                           Telephone: (206) 323-1999
 2
            Manner:          Physical examination by a licensed orthopedic surgeon and physical
 3                           rehabilitation doctor.

 4          Examiners:       Alan Brown, M.D.; Marvin Brooke, M.D.
 5
            Conditions:      Plaintiff Ji Hyeon Seol will be present and will be allowed to
 6                           accompany Mr. Kim into the Machaon Medical Facility. Plaintiffs
                             will also be allowed to have a single legal observer present in the
 7                           examination room; however this observer will not video or audio
                             record the examination. Absent unforeseen circumstances, this will
 8                           be the only medical examination conducted pursuant to FRCP 35.
                             Mr. Kim will not be required to fill out any forms or paperwork prior
 9
                             to or during the exam.
10
            Scope:           Drs. Brown and Brooke may each perform a physical examination
11                           to include testing for things such as strength, sensation,
                             coordination, reflexes, balance, and a functional assessment. No
12                           invasive testing or testing that would cause pain to Mr. Kim shall be
                             performed. Drs. Brown and Brooke may utilize a stethoscope, reflex
13
                             hammer, flashlight, tape measure, safety pin, scale for weight, and
14                           dynamometer to measure grip strength, goniometer to measure angles
                             and an inclinometer to measure turns and bend. No other equipment
15                           shall be utilized. A clinical interview and history may also be taken,
                             but any interview is limited to non-leading, non-argumentative
16                           questions focused on Mr. Kim’s medical history and current
17                           condition. Issues pertaining to the Defendants’ alleged liability will
                             not be addressed. Mr. Kim shall remain fully clothed throughout the
18                           examination.

19          Report:          Pursuant to FRCP 35(b), Defendants shall produce, a signed,
                             typewritten report setting forth in detail the examiners’ findings,
20                           including diagnoses, conclusions, and the results of any tests. The
21                           report shall be delivered to Plaintiffs’ counsel no later than 45 days
                             from the date of the examination.
22
            Deposition:      Defendants will make the examiners available for deposition at a
23                           mutually-agreeable time. Plaintiffs shall not be charged for records
                             review, or any other deposition preparation by the examiners.
24

25          Agreement:       Defense counsel shall advise the examiners of the above conditions
                             for the examination, and make sure the examiners agree to all
26                           conditions of this Order.


     ORDER
     C20-1467-JCC
     PAGE - 2
              Case 2:20-cv-01467-JCC Document 9 Filed 11/17/20 Page 3 of 3




 1          Testimony:         The examiner shall not be permitted to testify at trial if the report
 2                             and deposition are not supplied in compliance with the terms of this
                               Order.
 3

 4          DATED this 17th day of November 2020.

 5

 6

 7
                                                     A
                                                     John C. Coughenour
 8                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1467-JCC
     PAGE - 3
